It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; and the judgment of the common pleas court is affirmed, for the reason that it appears from the record, that the defendant in error, Catherine Skehan, on the 20th day of January, 1914, filed in the district court of the eastern district of Michigan, southern division, a motion asking that court to require the plaintiff in error and his associate counsel, Frank J. Riggs, to return the money received by them upon the order of that court, and which is the same money in controversy in this, suit, to the registry of the said district court of the United States, and that at the time of the commencement of this action, that motion was still pending in that court, which court had and has full jurisdiction in the premises to open up and set aside its order directing the money to be paid to Ben W. Johnson and Frank J. Riggs, and to require the said attorneys to return the money into that court.
*457And for the further reason, that it appears from the record in this case, that the said funds have not been converted by the plaintiff in error to his use, but that the same are held by Frank J. Riggs, of Detroit, Mich., on behalf of himself and the plaintiff in error, upon the claim that they are entitled to the same as attorney fees in the case of Catherine Skehan v. John Winne, in the United States district court of the eastern district of Michigan, southern division, in which action the defendant paid into court the sum of $10,000.00 in settlement of plaintiff’s claim, and that the money in dis-.pute is part of this $10,000.00.

Judgment reversed.

Nichols, C. J., Wanamaker, Newman, Matthias, Johnson and Donahue, JJ., concur.